PER CURIAM.
The appellant has raised numerous issues but has failed to demonstrate reversible error as to his conviction. On the issue of appellant’s waiver of counsel during police interrogation we conclude that there was competent substantial evidence to support the trial court’s conclusion that there was a waiver even though the evidence was in conflict. See Walton v. State, 481 So.2d 1197 (Fla.1985). We agree with appellant however, that the trial court’s reasons for deviating from the sentencing guidelines are either legally insufficient or are not supported by the record. *61Puffinberger v. State, 581 So.2d 897 (Fla.1991). Under Puffinberger, a substantial juvenile record may support a deviation sentence, but only if the unscored record, if scored, would have permitted the sentence actually imposed.
Accordingly, we affirm appellant’s convictions but remand for resentencing. On remand the trial court may again consider deviating from the guidelines, but only if it can be demonstrated on the record that the appellant’s unscored juvenile record was extensive enough, that if scored,⅛ it would have supported the sentence previously imposed.
ANSTEAD, STONE, JJ., and OWEN, WILLIAM C., JR., Senior Judge, concur.